Case: 15-10738   Date Filed: 08/27/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10738
                        Non-Argument Calendar
                      ________________________

                 D. C. Docket No. 0:14-cr-60303-RLR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


FRANCISCO MARTIN FLORES,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 27, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-10738     Date Filed: 08/27/2015    Page: 2 of 2


      Francisco Martin Flores appeals his sentence of 41 months of imprisonment

following his plea of guilty to reentering the United States illegally after

deportation. 8 U.S.C. § 1326(a), (b)(2). Flores challenges the 16-level

enhancement of his sentence based on his prior conviction for the attempted

murder of a law enforcement officer. United States Sentencing Guidelines Manual

§ 2L1.2(b)(1)(A) (Nov. 2014). We affirm.

      Flores acknowledges that our decision in United States v. Orduno-Mireles,

405 F.3d 960 (11th Cir. 2005), forecloses his argument that his prior conviction

cannot be used to enhance his sentence because it was not alleged in his

indictment, U.S. Const. Amend. V, or proved to a jury beyond a reasonable doubt,

U.S. Const. Amend. VI. In Orduno-Mireles we held, based on Almendarez-Torres

v. United States, 523 U.S. 224, 118 S. Ct. 1219 (1998), “that recidivism under

section 2L1.2(b)(2) is not a separate element of an offense that the government is

required to prove beyond a reasonable doubt” or to allege in an indictment. 405
F.3d at 962. And we are bound by Almendarez-Torres unless and until it is

overruled by the Supreme Court. Id. at 963; see also United States v. Harris, 741
F.3d 1245, 1250 (11th Cir. 2014).

      We AFFIRM Flores’s sentence.




                                           2